                                 UNITED STATES DISTRICT COURT
                                   DISTRICT OF RHODE ISLAND



UMB BANK, N.A., as Trustee,
                 Petitioner and Plaintiff

v.                                                                          C.A. No. 1:19-cv-00182

CITY OF CENTRAL FALLS; JAMES A. DIOSSA,
MAYOR OF THE CITY OF CENTRAL FALLS;
MARIA RIVERA, CITY COUNCILOR;
JONATHAN ACOSTA, CITY COUNCILOR;                                       APPOINTMENT OF
HUGO FIGUEROA, CITY COUNCILOR;                                         RECEIVER AND
FRANKLIN SOLANO, CITY COUNCILOR;                                       TEMPORARY RESTRAINING
JESSICA VEGA, CITY COUNCILOR; CENTRAL                                  ORDER REQUESTED
FALLS DETENTION FACILITY
CORPORATION, WILDER ARBODELDA,
CORPORATION DIRECTOR; GARY BERDUGO,
CORPORATION DIRECTOR; JOSEPH MOLINA
FLYNN, CORPORATION DIRECTOR; and
HERMAN YIP, CORPORATION DIRECTOR.
                Respondent and Defendants



                          MOTION FOR ORDER APPOINTING RECEIVER
            UMB Bank, N.A. (the “Trustee”), as successor indenture trustee for the Bonds (defined

     below), hereby moves this Court pursuant to Rule 66 of the Federal Rules of Civil Procedure to

     appoint [ ] as receiver of the Central Falls Detention Wyatt Corporation (the “Corporation”), and to

     perform the duties set forth in the attached proposed order (the “Motion”). In support of this Motion,

     the Trustee incorporates by reference its Verified Petition for Receiver and Complaint filed

     contemporaneously herewith (the “Verified Petition”) and respectfully states the following:

            1.      On June 30, 2005, the Corporation issued its $106,380,000 Central Falls Detention

     Facility Refunding Bonds (The Donald W. Wyatt Detention Facility) Series 2005A (the “Bonds”), as

     permitted under Title 45, Chapter 54 of the Rhode Island General Laws. The Bonds were issued

     pursuant to an Indenture of Trust dated June 30, 2005 by and between US Bank, NA (as predecessor

     Trustee) and the Corporation (the “Indenture”; together with the Indenture and all other documents


                                                       1
evidencing or securing the Bonds may be referred to hereafter as the “Bond Documents”). The
outstanding principal amount of the Bonds as of the date hereof is $97,300,000 and the accrued

interest on the Bonds as of March 31, 2019 is $34,002,984.62. The obligations evidenced by the

Bond Documents are be referred to herein as the “Bond Obligations” and any and all collateral

securing the Bond Obligations is referred to as the “Collateral”.

       2.      On April 9, 2019, the Trustee filed its Verified Petition against the Corporation, the

City of Central Falls (the “City”), Mayor James A. Diossa (the “Mayor”), City Councilors Jonathan

Acosta, Hugo Figueroa, Franklin Solano, Jessica Vega (collectively, the “City Council”), and the

Board of Directors for the Corporation, Wilder Arborelda, Gary Berdugo, Joseph Molina Flynn, and

Herman Yip (collectively, the “Board of Directors”), for violations of statutory law, common law,

contract, and for declaratory relief.

       3.      The Verified Petition requests, inter alia, the appointment of a receiver to oversee the

governance of the Corporation, including the Donald W. Wyatt Detention (the “Wyatt”). In support

of this Motion, the Trustee relies upon the facts and circumstances detailed in the Verified Petition,

which are incorporated by reference herein.

       4.      As set forth in the Verified Petition, defaults and Events of Defaults have occurred

under the Bond Documents.

       5.      The Indenture provides that upon an Event of Default, the Trustee can, inter alia,
enforce any remedy provided by the Mortgage. Indenture, § 11.2(a)(v).

       6.      Pursuant to that certain Open-End Mortgage, Deed, Leasehold Mortgage and Security

Agreement, dated as of June 30, 2005 (the “Mortgage”), the Trustee has a right to appoint a receiver

over its Collateral, and the Corporation has consented to such appointment. Specifically, the

Mortgage provides that the Trustee “shall be entitled to the appointment of a receiver . . . [and the

Corporation has] consented to the appointment of such receiver.” Mortgage, § 7.2(c).

       7.      Courts have consistently relied upon contractual receivership clauses, such as the

provisions in the Mortgage, to permit the appointment of a receiver. See Gardon Homes, Inc. v.

United States, 207 F.2d 459, 459-60 (1st Cir. 1953) (upon prima facie evidence of default, court was



                                                  2
empowered to appoint a receiver in accordance with the express terms of the mortgage); Fed. Nat’l

Mortgage Ass’n v. Maple Creek Gardens, LLC, No. 09-14703, 2010 WL 374033, at *2-3 (E.D.

Mich. Jan. 25, 2010) (slip op.) (finding that defendant’s agreement in mortgage to the appointment

of a receiver to take and maintain full control of mortgage property upon defendant’s default “alone

is sufficient to conclude that [plaintiff] is entitled to such appointment”); United States v. Mountain

Vill. Co., 424 F. Supp. 822, 825 (D. Mass. 1976) (holding that “the plaintiff is entitled to the

appointment of a receiver in accordance with the terms of the mortgage agreement”). Thus, under

the express terms of the Bond Documents, the Trustee is entitled to appoint a receiver to take

possession of the Corporation’s assets.

       8.      In addition to the express contractual right to a receiver, equitable considerations also

justify appointment. “Courts contemplating the appointment of a receiver have considered a number

of factors but have found the adequacy of the security and the financial position of the mortgagor to

be most important.” Fannie Mae v. Maple Creek Gardens, LLC, No. 09-14703, 2010 U.S. Dist.

LEXIS 5342, at *3 (E.D. Mich. Jan. 25, 2010) (citing cases); see also Garden Homes v. United

States, 200 F.2d 299, 301 (1st Cir. 1952) (receiver justified “upon a sufficient showing of two

matters: (1) that the mortgaged property is inadequate security for the debt with interest and costs of

suit, and (2) that the mortgagor or other person liable for the debt is insolvent, beyond the

jurisdiction or in such doubtful financial standing that an execution against him for any deficiency

would be unavailing.”) (internal quotations omitted).

       9.      In this case, the value of the Collateral will likely be insufficient to satisfy the Bond

Obligations. Further, the Collateral’s value will decline if a receiver is not appointed. Indeed, as

detailed in the Verified Petition, the Corporation’s Board of Directors’ vote for the ICE Suspension

(as defined in the Verified Petition) is irreparably harming the Corporation’s financial viability and

the value of the Trustee’s Collateral.

       10.     Accordingly, equitable considerations justify the appointment of a receiver to protect

and preserve the Trustee’s rights and interests as a mortgagee and first priority secured creditor with

a lien on the Collateral. A receiver is necessary to ensure that the Collateral is preserved, protected,



                                                   3
and operated effectively during the pendency of these proceedings and to secure ample justice for the

Trustee.

       11.     The Trustee requests that such receiver be given all powers necessary and usual in

this case for the protection, possession, control, management, and operation of the Corporation

during the pendency of this action.



                        [the balance of this page is intentionally left blank]




                                                  4
Respectfully submitted,
UMB BANK, N.A.,
AS INDENTURE TRUSTEE,
By its counsel,

MINTZ, LEVIN, COHN, FERRIS,                     DUFFY & SWEENEY, LTD
 GLOVSKY AND POPEO, P.C.

 /s/ Adrienne K. Walker                           /s/ Robert M. Duffy
William W. Kannel (pro hac vice pending)        Robert M. Duffy (RI Bar # 4428)
Adrienne K. Walker (pro hac vice pending)       1800 Financial Plaza
One Financial Center                            Providence, Rhode Island 02903
Boston, Massachusetts 02111                     Telephone: (401) 455-0700
Telephone: (617) 542-6000                       E-mail: rduffy@duffysweeney.com
E-mail:wkannel@mintz.com
       akwalker@mintz.com




                                            5
